DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application #16/627,429 filed on 12/30/2019 in which claims 1-12 have been presented for prosecution.
Response to Amendment
Acknowledgement is made of preliminary amendment filed on 12/30/2019 in which claims 1-12 are currently amended. By this amendment, claims 1-12 are still pending in the application for prosecution below in a first action on the merits.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  Claim 1 recites: “A method of operating a power storage system comprising a storage battery, a first circuit, and a neural network, wherein the first circuit has a function of measuring an impedance, and wherein the neural network comprises an input layer, an output layer, and one or more hidden layers between the input layer and the output layer, comprising:…” It is not clear whether the word “comprising” is tied to the limitations of, “the one or more hidden layers”. The breadth of the claim has not been established and the metes and bounds of the claim are undefined.
It is however suggested for examination purpose that the aforementioned limitations of, “A method of operating a power storage system comprising a storage battery, a first circuit, and a neural network, wherein the first circuit has a function of measuring an impedance, and wherein the method comprising:…  --
Appropriate correction is required.
 Similarly claim 2 recites: “A method of operating a power storage system comprising a storage battery, a first circuit, and a neural network, wherein the first circuit has a function of measuring an impedance, and wherein the neural network comprises an input layer, an output layer, and one or more hidden layers between the input layer and the output layer, comprising:...”
It is not clear whether the word “comprising” is tied to the limitations of, “the one or more hidden layers”. The breadth of the claim has not been established and the metes and bounds of the claim are undefined.
It is however suggested for examination purpose that the aforementioned limitations of, “A method of operating a power storage system comprising a storage battery, a first circuit, and a neural network, wherein the first circuit has a function of measuring an impedance, and wherein the neural network comprises an input layer, an output layer, and one or more hidden layers between the input layer and the output layer, comprising:…” should read -- A method of operating a power storage system comprising a storage battery, a first circuit, and a neural network, wherein the first circuit has a function of measuring an impedance, and wherein the neural network comprises an input layer, an output layer, and one or more hidden layers between the input layer and the output layer, the method
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the method comprising, as it is not clear what is encompassed and what delimit the preamble of the claims 1 and 2.
Claim 1 recites: “A method of operating a power storage system comprising a storage battery, a first circuit, and a neural network, wherein the first circuit has a function of measuring an impedance, and wherein the neural network comprises an input layer, an output layer, and one or more hidden layers between the input layer and the output layer, comprising:…” It is not clear whether the word “comprising” is tied to the limitations of, “the one or more hidden layers”. The breadth of the claim has not been established and the metes and bounds of the claim are undefined.
It is however suggested for examination purpose that the aforementioned limitations of, “A method of operating a power storage system comprising a storage battery, a first circuit, and a neural network, wherein the first circuit has a function of measuring an impedance, and wherein the neural network comprises an input layer, an output layer, and one or more hidden layers between the input layer and the output layer, comprising:…” should read --A method of operating a power storage system comprising a storage battery, a first circuit, and a neural network, wherein the first circuit has a function of measuring an impedance, and wherein the neural network comprises an input layer, an output layer, and one or more hidden layers between the input layer and the output layer, the method comprising:…  --
Appropriate correction is required.
 Similarly claim 2 recites: “A method of operating a power storage system comprising a storage battery, a first circuit, and a neural network, wherein the first circuit has a function of measuring an impedance, and wherein the neural network comprises an input layer, an output layer, and one or more hidden layers between the input layer and the output layer, comprising:...”
It is not clear whether the word “comprising” is tied to the limitations of, “the one or more hidden layers”. The breadth of the claim has not been established and the metes and bounds of the claim are undefined.
It is however suggested for examination purpose that the aforementioned limitations of, “A method of operating a power storage system comprising a storage battery, a first circuit, and a neural network, wherein the first circuit has a function of measuring an impedance, and wherein the neural network comprises an input layer, an output layer, and one or more hidden layers between the input layer and the output layer, comprising:…” should read -- A method of operating a power storage system comprising a storage battery, a first circuit, and a neural network, wherein the first circuit has a function of measuring an impedance, and wherein the neural network comprises an input layer, an output layer, and one or more hidden layers between the input layer and the output layer, the method comprising:…  --
Claims 4-5 depend either directly or indirectly from claim 1 since they inherit the same deficiencies and are rejected for the same reasons.
Claim 3 depend directly from claim 2 and thus is also rejected for the same reasons due to inheriting the same deficiencies from its parent claim 2 from which it depend.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 03/03/2020 has been considered and placed of record. An initialed copy is attached herewith.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Belkacem-Boussaid et al., (hereinafter “Boussaid”) US 2018/0026454.
Regarding claim 6: Boussaid discloses and shows in Figs. 2A-2C,3-5,6B-6C and 14:
An estimation method, wherein processing(see ¶[0059]-[0070]) of estimating a capacity available for discharging(remaining capacity as shown in Figs. 6B & 6C) of a storage battery(124) at a predetermined output(270a,270b) using a neural network(300)(Fig. 3)(training parameters 128a,128b; see Figs. 2C & 3-5; see abstract and ¶[0054]-[0058], and ¶[0070]) is executed by a computer(controller 200 is embedded in a computer; see ¶[0058],[0149]) on the basis of an external temperature(input variables (126a,126b,126c)(Fig. 2C) comprises temperature sensor signal 126c; see ¶[0079]) and an impedance(input variables (126a,126b,126c)(Fig. 2C) comprises current signal 126a and voltage signal 126b, hence impedance via the impedance transfer function 242 and temperature transfer function 244; see ¶[0065],[0067], and ¶[0074]) of the storage battery(124)(see ¶[0011],[0034], and [0099]).
Regarding claim 7, Boussaid discloses all the claimed invention as set forth and discussed above in claim 6. Boussaid further discloses, wherein an upper limit value of a discharging output (minimum voltage or 0% SOC)of the storage battery(124) is set(see ¶[0125],[0137]).
Regarding claim 8, Boussaid discloses an electronic device(a computer; see ¶[0058],[0149])  comprising a control circuit(controller 200 is embedded in a computer; see ¶[0058],[0140],[0149])  a display portion(1980)(Fig. 19)(see ¶[0131],[0141],[0144], and ¶[0149]), and a storage battery(124), wherein the control circuit(200) comprises a neural network(300), wherein the control circuit(200) executes processing(see ¶[0059]-[0070]) of estimating a capacity available for discharging(remaining capacity as shown in Figs. 6B & 6C) of the storage battery(124) at a predetermined output(270a,270b) using the neural network(300) on the basis of an external temperature(input variables (126a,126b,126c)(Fig. 2C) comprises temperature sensor signal 126c; see ¶[0079]) and an impedance(input variables (126a,126b,126c)(Fig. 2C) comprises current signal 126a and voltage signal 126b, hence impedance via the impedance transfer function 242 and temperature transfer function 244; see ¶[0065],[0067], and ¶[0074]) of the storage battery(124), and4827-7330-9616 1-6-Docket No.: 740756-004765 wherein the display portion(1980) has a function of displaying the capacity available for discharging(remaining capacity as shown in Figs. 6B & 6C)(see ¶[0141],[0144],[0149]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Crombez US 2013/0015860 in view of Gadh et al., (Gadh) USPAT 9,026,347 in view of Belkacem-Boussaid et al., (hereinafter “Boussaid”) US 2018/0026454.
Regarding claim 9: Crombez discloses and shows in Fig. 1: A vehicle(10;Fig. 1) comprising a navigation system(¶[0056]; Fig. 4, block 80) and a storage battery(20; Fig. 2, ¶[0025]), wherein the navigation system(as implemented depending on the configuration of the controller 42 and/or the VSC/PCM 26 in the vehicle 10) comprises a neural network(¶[0053]), and executes processing of estimating(as performed by the controller 42 and/or the VSC/PCM 26 in the vehicle 10) a possible traveling distance on the basis of the capacity available for discharging, wherein the navigation system(as implemented depending on the configuration of the controller 42 and/or the VSC/PCM 26 in the vehicle 10) (20) is set(see ¶[0009],[0061]) so that the possible traveling distance becomes longer than the distance to be travelled(see ¶[0051]-[0062] and Fig. 4), and executes processing of estimating a possible traveling distance on the basis of the capacity available for discharging(¶[0010]-[0011]).
Gadh discloses and shows in Fig. 1: A vehicle(114a;Fig. 1) comprising a navigation system(114b) and a storage battery(electric vehicle 114a includes a battery thereon, see col. 5, lines 65-col. 6, line 1; see also Fig. 7, element 702 and col. 9, lines 61-64;).
Crombez and Gadh are analogous art in electric vehicle systems.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have included in the vehicle system of Crombez a navigation system as taught by Gadh so as to allow data filtration, aggregation and messaging and to further provide a portal for data integration and decision making regarding the cost of charging information for cheapest, fastest and optimized charging.
Gadh further discloses that by knowing the capacity of the battery and the state of charge, and the estimated rate of discharge for the particular electric vehicle, an estimated range may be calculated(Gadh; col. 8, lines 37-59).
However, Crombez and Gadh do not expressly teach, wherein, using the neural network, the navigation system executes processing of estimating a capacity available for discharging of the storage battery at a predetermined output on the basis of an external temperature and an impedance of the storage battery.
Boussaid discloses factual evidence of, wherein, using the neural network(300), the navigation system(as implemented by controller 200) (in a similar fashion as the controller 42 and/or VSC/PCM 26 of Crombez) executes processing(see ¶[0059]-[0070]) of estimating a capacity available for discharging(remaining capacity as shown in Figs. 6B & 6C) of the storage battery(124) at a predetermined output(270a,270b) using the neural network(300) on the basis of an external temperature(input variables (126a,126b,126c)(Fig. 2C) comprises temperature sensor signal 126c; see ¶[0079]) and an impedance(input variables (126a,126b,126c)(Fig. 2C) comprises current signal 126a and voltage signal 126b, hence impedance via the impedance transfer function 242 and temperature transfer function 244; see ¶[0065],[0067], and ¶[0074]) of the storage battery(124).
Crombez, Gadh and Boussaid are analogous art in battery management systems. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the neural network disclosed by Crombez as modified by the navigation system taught by Gadh to execute processing of estimating a capacity available for discharging of the storage battery at a predetermined output on the basis of an external temperature and an impedance of the storage battery, as recited, for the advantages of increasing efficiency of battery charging process by protecting the battery from operating outside a safe operating state.
Accordingly claim 9 would have been obvious.
Regarding claim 10, Crombez in view of Gadh and Boussaid discloses all the claim invention as set forth and discussed above in claim 9. Boussaid further discloses, wherein the navigation system comprises a display(1980) portion, and wherein the display portion has a  (see Boussaid¶[0141],[0144],[0149])(see also Crombez;¶[0009],[0060]-[0061]).
Regarding claim 11, Crombez in view of Gadh and Boussaid discloses all the claimed invention as set forth and discussed above in claim 9. Gadh as modified by Boussaid further discloses, wherein the navigation system(114b) comprises a display portion(as disclosed by Boussaid ;1980, Fig. 19), and wherein the navigation system has a function of displaying an alert(Gadh; Fig. 5, alert 508, see col. 9, lines 20-27)  on the display portion when the output of the storage battery reaches 90 % or more of the upper limit value(see also Crombez;¶[0009],[0060]-[0061]).
Regarding claim 12, Crombez in view of Gadh and Boussaid discloses all the claimed invention as set forth and discussed above in claim 10. Crombez as modified by Gadh and Boussaid further discloses, wherein the navigation system estimates a maximum gradient of a road on the route from the present location to the destination on the basis of the destination information input to the navigation system(see Crombez; ¶[0052], [0060]-[0061]), wherein the navigation system sets a maximum recommended output of the storage battery on the basis of the maximum gradient(see Crombez; ¶[0052], [0060]-[0061]), and wherein the navigation system has a function of displaying an alert on the display portion when the maximum recommended output exceeds the upper limit value(Gadh; Fig. 5, alert 508, see col. 9, lines 20-27).
Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        April 23, 2021